DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis D. Boone (Reg. No. 52,635) on 08/05/2022.
Please amended claim 6, as follows:
The iron-based powder composition according to claim 1, wherein the  particle size is below 15 µm.
Please amended claim 7, as follows:
The iron-based powder composition according to claim 1, wherein has an X50 particle size
In claim 13,
line 3, amend “an iron-based powder” to “the iron-based powder”.
NOTE: Claim 13 previously withdrawn from consideration under 37 CFR 1.142 has been rejoined.
REASONS FOR ALLOWANCE
Claims 1-7, 13 and 19 are allowable. The claims are allowable over the “closest” prior art Unami et al. (JP 2004-1456063) (Unami), Song et al. (CN 1038984010) (Song) and Ogawa et al. (US 6,667,041) (Ogawa).
The examiner has provided a machine translation of JP 2004-1456063 and CN 1038984010, with the Office Action mailed 07/08/2021. The citation of prior art refers to the provided machine translations. 
Unami discloses an iron-based powder mixture including a powder for improving machinability ([0001]; [0011]). The machinability improving powder is added in an amount of about 0.1 to 5.0 mass% of the whole mixture ([0023]).
However, Unami does not disclose or suggest said machinability improving powder comprises at least one synthetic titanate compound in powder form, the synthetic titanate compound being according to the following formula; MxO*nTiO2, wherein x can be 1 or 2, n is a number from at least 1 and below 20 and M is an alkali metal or an alkaline earth metal or combinations thereof, wherein the content of the synthetic titanate compound is above 0.15% and less than 0.5% by weight of the iron-based powder composition wherein the synthetic titanate compound has an X95 particle size below 20 µm and at least 95% by weight of synthetic titanate particles have a particle size more than 0.5 µm, and wherein the aspect ratio of the synthetic titanate compound particles is at most 5, as presently claimed.
Song discloses a metal modified gasoline engine connecting rod, which is prepared from the following parts by weight of raw materials including 100 parts of iron powder and 0.1 to 0.2 parts of barium titanate powder ([0013]).
However, Song does not teach or suggest the barium titanate powder has an X95 particle size below 20 µm and at least 95% by weight of barium titanate particles have a particle size more than 0.5 µm, and wherein the aspect ratio of the s barium titanate powder particles is at most 5, as presently claimed.
Ogawa discloses a platy potassium titanate used as a friction control agent in a frictional material (col. 1, lines 38-41; col. 1, line 66-col. 2, line 1). The platy potassium titanate has a mean major diameter of 3-30 µm and a mean aspect ratio of 3-500 (col. 2, lines 27-29).
However, Ogawa does not teach or suggest an iron-based powder composition, an X95 particles size of the platy potassium titanate below 20 µm or the platy potassium titanate has a content of above 0.15% and less than 0.5% by weight of the total composition, as presently claimed. Rather, Ogawa discloses the platy potassium titanate is incorporated in a friction material in the amount of 3-50 weight%, if its amount falls below 3 weight% it fails to improve frictional wear properties (col. 6, lines 30-33). Therefore, it would not be obvious to use less than 3 wt% of the platy potassium titanate in a powder composition.
Thus, it is clear that Unami, Song and Ogawa, either alone or in combination, do not disclose or suggest the present invention. 
Claims 1-7 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/08/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claim 13 includes all the limitations of allowable product claim 1, it is noted that present claim 13 is allowable over Unami, Song and Ogawa for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784